 

 

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 1 of 7
UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

WESTERN DIVISION CIVIL ACTION NO. 3:20-CV-30109

ek ke ek we ke KK KK KK KK eR Ke ke KR

 

*&
JULIA KAN,
. + *
Plaintiif COMPLAINT and
VS. k JURY TRIAL DEMAND
NORTHFIELD MOUNT HERMON
SCHOOL, *
Defendant
*
*

kk wk Ke RK KR KR Ke Ke KR we KR Oe ek Ke Kk OE

SUMMARY

Plaintiff, Julia Kan (“Ms. Kan”), files this suit seeking compensation for personal
injuries she suffered as a result of the Defendant, Northfield Mount Hermon School’s
(“NMI”) employees, agents and/or servant’s negligence. In the fall of 2017, Ms. Kan
attended NMH as a student. During this time, she electively treated with Johanna
Callard, LICSW (Licensed Independent Clinical Social Worker) (“Ms. Callard”), a
counselor employed by NMH, for individual counseling at fhe NMH health center. On
October 2, 2017, Ms. Kan met with Ms. Callard for counseling. During this session, Ms.
Kan denied any suicidal intent or plan. Ms. Callard repeatedly questioned her about any
suicidal ideation. Ms. Kan made it very clear that she had no interest in harming herself.
Ms. Callard pushed Ms. Kan to go to the hospital. Ms. Kan reluctantly agreed to go
because she thought it was for a psychiatric evaluation for medication that she had agreed
to the previous week.

Thereafter, she was approached by a police officer and brought outside to an
ambulance. She was then transported by ambulance to Baystate Franklin Medical Center
(“BFMC.”) By the time she got to the emergency room at BFMC, Ms. Kan was
overwhelmed and embarrassed. Ms. Callard had not explained to her that she was trying to
admit her to an inpatient stay. Once it became clear to Ms. Kan that she was being
evaluated for an inpatient admission, she was distraught and told Ms. Callard that she did
not need to be admitted. Ms. Callard kept insisting to Ms. Kan that she was very depressed
and suicidal. Ultimately, the medical doctor at BFMC determined that Ms. Kan was stable
and did not meet the criteria for inpatient psychiatric admission. The doctor further
determined that Ms. Kan was not a risk to herself or others.

After leaving the hospital, NMH placed Ms. Kan on medical leave because of
concerns that she was suicidal and posed a danger to herself, and that she defied mental
 

 

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 2 of 7

health recommendations for inpatient treatment. Shortly thereafter, NMH expelled Ms, Kan
based upon Ms. Callard’s recommendations. As a result of NMH’s negligence, Ms. Kan
suffered severe emotional distress and other damages.

)

2)

3)

4)

5)

6)

7)

8)

9)

PARTIES
The Plaintiff, Julia Kan (“Ms. Kan’) is a natural person residing at 17A Block 1
The Great Hill # 8, Tury Wan Hill Road, Hong Kong, China.
The Northfield Mount Hermon School (“NMH”) is a corporation with a principal
place of business located at 1 Lamplighter Way, Mount Hermon, Massachusetts.
JURISDICTION
This Court has jurisdiction because this matter involves a federal question
pursuant to Title I] of the Americans with Disabilities Act (ADA), 42 U.S.C.
§ 12187,
VENUE
Venue is proper because a party resides in this district pursuant to 28 U.S.C,

§ 1391,

FACTS
In 2614, Ms. Kan enrolled as a freshman at NMH.
In April of 2017, Ms. Kan electively began meeting with Ms. Callard for
individual counseling at the NMH health center.
At the all times relative to this Complaint, Ms. Callard was a Licensed
Independent Clinical Social Worker.
At all times relative to this Complaint, Ms. Callard was an employee, agent and/or
servant of NMH.

In the fall of 2017, Ms. Kan met with Ms, Callard for four sessions.

 
 

10)
11)

12)

13)

14)

15)

16)

17)

18)

19)

20)

21)

22)

23)

24)

25)

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 3 of 7

On October 2, 2017, Ms. Kan met with Ms. Callard.

At this meeting, Ms. Kan denied any suicidal intent or plan.

At this meeting, Ms. Kan made it very clear that she had no interest in harming
herself.

At this meeting, Ms. Callard told Ms. Kan she needed to go to the hospital.

Ms. Kan reluctantly agreed to go to the hospital because she thought it was for a
psychiatric evaluation for medication that she had agreed to the previous week.
Thereafter, Ms. Kan was approached by a police officer and brought outside to an
ambulance.

Ms. Kan was then forced to lie down on a gurney and was strapped on the board.
Ms. Kan was transported by ambulance to Baystate Franklin Medical Center
(“BFMC.”).

Upon arrival at BFMC, Ms. Kan was embarrassed and humiliated.

When a crisis worker came to evaluate Ms. Kan, Ms. Callard inappropriately
stayed in the examination room.

Ms. Callard gave non-verbal cues to responses to the crisis worker’s questions.
Ms. Kan told Ms. Callard she did not need to be admitted for inpatient hospital
admission.

Ms. Callard kept insisting that Ms. Kan was depressed and suicidal.

When Ms. Callard finally left BFMC, Ms. Kan asked for a re-evaluation.

The medical doctor at BFMC determined that Ms. Kan was stable and did not
meet the criteria for inpatient psychiatric admission.

Ms. Kan was discharged the same day.

 

 
 

 

26)
27)
28)
29)
30)
31)

32)

33)

34)
35)

36)

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 4 of 7

 

 

After leaving BFMC, NMH placed Ms. Kan on medical leave based upon the
recommendations of Ms. Callard.
Thereafter, NMH expelled Ms. Kan based upon the recommendations of Ms.
Callard.
As aresult, Ms. Kan was forced to expend additional money to secure a spot as a
student with another school, Chapel Hill Chauncy Hall (““CHCH.”).
CHCH made it a condition of Ms. Kan’s acceptance that she attend group therapy
sessions and seek treatment with a psychiatrist.
Ms. Kan found these conditions to be excessive and humiliating.
Ms. Kan was forced to expend additional money for the therapy and treatment.
As a result of her expulsion from NMH, Ms. Kan began to experience physical
symptoms of anxiety and intense and frequent panic attacks.
NMH refused to refund Ms. Kan for the 2017 school fees she paid.
COUNT I

NEGLIGENCE
Ms. Kan repeats and realleges the facts contained in the preceding paragraphs of
this Complaint as though fully set forth herein.
Ms. Callard owed Ms. Kan a duty to take reasonable measures under the
circumstances to protect her from self-harm.
Ms. Callard breached that duty when she took unreasonable steps and violated
Ms. Kan’s privacy and autonomy when she brought her to BFMC to be admitted

for inpatient hospitalization.
 

37)

38)

 

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 5 of 7

As a direct and proximate result of Ms. Callard’s breach of this duty, Ms. Kan
suffered personal injuries, mental anguish, incurred bills and other costs.

As Ms, Callard’s employer, NMH is vicariously liable for the actions of its
employees, agents and/or servants.

WHEREFORE, Ms. Kan requests that this Court enter judgment in her favor and

award her damages, interest, costs and attorney’s fees and any other relief deemed

appropriate and just.

39)

40)

41)

42)

43)

COUNT
NEGLIGENT INELICTION OF EMOTIONAL DISTRESS

Ms. Kan repeats and realleges the facts contained in the preceding paragraphs of
this Complaint as though fully set forth herein.

As aresult of Ms, Callard’s negligence, Ms. Kan suffered emotional distress.

Ms. Kan’s emotional distress manifested by objective symptomatology as she
experienced physical symptoms of anxiety and intense and frequent panic attacks.

A reasonable person in Ms. Kan’s position would have suffered emotional distress

. under the circumstances of the case.

NMH is vicariously liable for the actions of Ms. Callard as it’s employee, agent
and/or servant.

WHEREFORE, Ms. Kan requests that this Court enter judgment in her favor and

award her damages, interest, costs and attorney’s fees and any other relief deemed

appropriate and just.
 

 

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 6 of 7

 

COUNT I
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
44) Ms. Kan repeats and realleges the facts contained in the preceding paragraphs of
this Complaint as though fully set forth herein.
45) Ms, Callard intended, knew or should have know that her conduct would cause

Ms. Kan emotional distress.

46) Ms. Callard’s conduct was extreme and outrageous.

47) As aresult of Ms. Callard’s conduct, Ms. Kan suffered severe emotional distress.

48) | NMH is vicariously liable for the actions of Ms. Callard as it’s employee, agent
and/or servant.

WHEREFORE, Ms. Kan requests that this Court enter judgment in her favor and
award her damages, interest, costs and attorney’s fees and any other relief deemed
appropriate and just.

COUNT IV
DISABILITY DISCRIMINATION IN VIOLATION OF TITLE U1 OF THE

AMERICANS WITH DISABILITIES ACT (ADA), 42 U.S.C. § 12187
49) Ms. Kan repeats and realleges the facts contained in the preceding paragraphs of

this Complaint as though fully set forth herein.

50) | NMHisa private school that is considered a place of public accommodation
under Title IIT of the Americans with Disabilities Act.

51) Asaplace of public accommodation, NMH may not discriminate against an
individual on the basis of a disability.

52) NMH violated Title IIT of the Americans with Disabilities Act when it

discriminated against Ms. Kan when it expelled her because of her disability.
 

 

Case 3:20-cv-30109 Document1 Filed 07/07/20 Page 7 of 7

53)  Asaresult of NMH’s violation of Title III of the Americans with Disabilities Act,

Ms. Kan suffered damages.

WHEREFORE, Ms. Kan requests that this Court enter judgment in her favor and
award her damages, interest, costs and attorney’s fees and any other relief deemed
appropriate and just.

JURY DEMAND

Plaintiff hereby demands right to jury on all counts.

PLAINTIFF,
JULIA KAN

By Her Attorney,

/s/ John P. Connor

 

John P, Connor, Esq.
BBO#: 566927
Stobierski & Connor
377 Main Street
Greenfield, MA 01301
jconnor@stobierski.com
Tel. (413) 774-2867
Fax (413) 774-6551

Dated: July 7, 2020

 
